                                           Case 4:20-cv-03220-YGR Document 19 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT
                                   4                                 NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7

                                   8   ANGELA DAVIS, et al.                             Case No.: 20-CV-3220 YGR
                                   9               Plaintiffs,                          ORDER DENYING MOTION TO DISMISS
                                                                                        AS MOOT
                                  10          v.
                                                                                        DKT. NO. 17
                                  11   THE PROCTER & GAMBLE COMPANY,
Northern District of California




                                  12               Defendant.
 United States District Court




                                  13
                                              In light of the filing of the First Amended Class Action Complaint (Dkt. No. 18), the
                                  14
                                       pending motion to dismiss (Dkt. No. 17) is DENIED AS MOOT.
                                  15
                                              This terminates Docket No. 17.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Date: July 31, 2020                            _______________________________________
                                  18                                                          YVONNE GONZALEZ ROGERS
                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
